DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 08/24/2022.
Status of the claims:
Claims 1 – 20 are pending in the application.
Claims 1 and 17 are amended.
Claims 8 – 16 are withdrawn.

Claim Objections
Claims 1 – 7 and 17 – 20 are objected to because of the following informalities:  
Claims 1 and 17 recite the phrase “configured to deploy and retract from within the microcatheter lumen; this appears to be a typographical error as an object is retracted into a lumen and not retracted from a lumen, the examiner suggests the phrase be amended to recite “configured to deploy from and retract within”. It is noted that the claim would be understood in view of the disclosure (Figs. 3A-C);
Claims 2 – 7 and 18 – 20 are objected to because they are dependent on an objected claim;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 17 recite “wherein the distal struts of the thrombectomy device are configured to deploy and retract from within the microcatheter lumen”.
While the original disclosure has support for the thrombectomy device as having distal struts (paragraph 1 on page 11) and for the thrombectomy device as withdrawn into the deployment catheter as shown in figure 3C and discussed in paragraph 2 on page 11 and paragraph 3 on page 13, there is no support in the original disclosure of the thrombectomy device, or its struts as being retracted within the microcatheter lumen as claimed.  It is noted that the microcatheter (114) lumen is not the same element as the deployment catheter (106) lumen (see claim 1 or Figure 3C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejections of claims 1 – 7 and 17 – 20 under U.S.C 35 103 with respect to the base combination of Coly in view of Cully, recited in the previous action dated 03/25/2022 have been withdrawn in light of the applicant’s amendments filed 06/24/2022. Specifically, the rejection of claims 1 and 17, with respect to Coly in view of Cully has been withdrawn because neither device of Coly or Cully teach or make obvious the limitation “wherein the distal struts of the thrombectomy device are configured to deploy and retract from within the microcatheter lumen recited in the current claim set. Furthermore, the rejections of the subsequent dependent claims in view of Coly, Cully, and Stalker have been withdrawn for the same reason recited above. 

Claims 1 – 6 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stalker (US 20100004674 A1) (cited in a previous action), and in view of Sargent (US 20100211094 A1) and Bei (US 20080269868 A1).
Regarding claim 1, Stalker discloses a thrombectomy and stenting system for removing a clot from a blood vessel and stenting the blood vessel (Examiner’s note: as discussed in paragraphs [0006 – 0008] the device is used for delivering a stent into a blood vessel and using a thrombectomy (filter) to remove clots), the system comprising: 
a sheath member (restraining sheath 30) comprising a sheath lumen (lumen of restraining sheath 30) (paragraphs [0017 - 0020] and Figs. 1 – 4); 
a deployment catheter (inner tubular member 26) (paragraphs [0017 - 0020] and Figs. 1 – 4) oriented within the sheath lumen (lumen of restraining sheath 30) (shown in Fig. 1), the deployment catheter (inner tubular member 26) comprising a deployment catheter lumen (lumen of tubular member 26) and a deployment catheter outer surface (outer surface of inner tubular member 26) (shown in Fig. 1); 
a stenting device (stent 24) circumscribing the deployment catheter outer surface (Examiner’s note: as shown in Fig. 1 and discussed in paragraph [0017] the stent 24 circumscribes the outer surface of inner tubular member 26); 
a microcatheter (sheath 50) (paragraph [0019 – [0020]) oriented in the deployment catheter lumen (lumen of inner tubular member 26) (Examiner’s note: Fig. 1 shows each of the tubular members coaxial with each other in the manner claimed), wherein the microcatheter (sheath 50) comprises a microcatheter lumen (lumen of sheath 50) (shown in Fig. 1); and 
a thrombectomy device (filtering member 36) (Examiner’s note: a thrombectomy device is defined as a device used for removing obstructions within a blood vessel, and the filter member 36 is used for catching and ultimately removing emboli from the vessel as discussed in paragraphs [0017 – 0018]; therefore the filtering member is a thrombectomy device).
However, Stalker is silent wherein the thrombectomy device comprises (i) a plurality distal struts configured to expand to embed in a clot, and (ii) wherein the distal struts of the thrombectomy device are configured to deploy and retract from within the microcatheter lumen.
As to (i), Sargent teaches, in a similar field of endeavor, a vascular occlusion device (an embolic protection device; abstract) comprising a thrombectomy device (filter 10) (paragraph [0022]), wherein the thrombectomy device (filter member 10) comprises a plurality of struts (struts 15) configured to expand to embed in the clot (Examiner’s note: a strut is defined as “a rod or bar forming a part of a framework designed to resist compression”, and as shown in Fig. 2B, the struts 15 are on the outside of the filter member 10, thus the struts 15 would be capable of embedding into the clot as they would resist any compressive / pushing forces generated by the clot and thus are configured to embed in a clot as claimed).  Sargent teaches the struts for providing the filter with a sufficient radial force to secure the filter membrane against the inner wall of the vessel, thereby eliminating gaps between the filter member forcing all embolic material to be captured within the filter member (paragraph [0035]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the thrombectomy device (filtering member 36) of Stalker with the struts, as taught by Sargent, for the purpose of providing the filter with a sufficient radial force to secure the filter membrane against the inner wall of the vessel, thereby eliminating gaps between the filter member forcing all embolic material to be captured within the filter member (paragraph [0035] – Sargent).
It should be understood that the modification made by the examiner is such that the filter member 36 of Stalker further includes the struts 15 of Sargent, which results in the filter member 36 of Stalker having the struts 15 on the outside of said filter which is the same location of said struts on the filter member of Sargent.  Thus, the teachings of the prior art make obvious a plurality of distal struts configured to expand and embed in the clot as instantly claimed.
As to (ii), Bei teaches, in the same field of endeavor, a thrombectomy and stenting system (stent delivery catheter system 10 and a filter protection device 21) (paragraphs [0025 – 0026] and Fig. 12) comprising a sheath member (sheath portion 13) (paragraph [0038] and Fig. 1), a deployment catheter (balloon catheter 15) with a stenting device (stent 14) circumscribing the deployment catheter (balloon catheter 15) (paragraph [0027] and Fig. 1), a microcatheter (inner tubular member 24 and distal port 26) (paragraph [0028] and Fig. 1) wherein the distal struts (operative distal end 22) of the thrombectomy device (device 21) is deployed and retracted from within the microcatheter lumen (inner tubular member 24) (Examiner’s note: as discussed in second half of paragraph [0038] the balloon catheter 15 is extended distally to collapse the operative distal end 22 of the device 21 within the radially enlarged recovery distal tip, which is a part of the inner tubular member 24 as discussed in paragraph [0028] wherein the distal port 26 is a part of the lumen 18, which is the lumen of inner tubular member 24) (Examiner’s note: it should be noted that the device in Fig. 1 and 12, relied upon by the examiner above, are of the same embodiment and the citations referenced are directed to the device in both Figures; Figure 12 illustrates the balloon catheter system 10, which is shown in Figure 1 paragraphs [0025, 0033]). 
Because both references, Stalker and Bei, teach the device and method of capturing an occlusion within the body (Examiner’s note: taught by Stalker in paragraphs [0007 – 0008] and taught by Bei in paragraphs [0011 – 0012]), it would have been obvious to one skilled in the art to substitute one means, i.e. recovering the filtering means of Stalker, for another, i.e. recovering the filtering means of Bei, to achieve the predictable results of capturing the occlusion material within the catheter system (i.e. retracting the filter of Stalker within the denoted microcatheter).  Furthermore, as Bei teaches that the embolic protection means can be recovered with alternative components of the catheter system (paragraph [0038]), to use one known component for recovery or another would have been obvious and well within the purview of one of ordinary skill in the art.  Thus the claimed limitations are considered obvious over the teachings of the prior art.

Regarding claim 2, as discussed above, it would have been obvious to use the medical device of Stalker in view of Sargent, and Bei. The device of Stalker further teaches wherein the deployment catheter (26) further comprises: 
a deployment catheter outer diameter (shown in annotated Fig. 1); and 
a depressed region (shown in annotated Fig. 1) on the deployment catheter outer surface (outer surface of inner tubular member 26) and proximate to a distal end of the deployment catheter (inner tubular member 26) comprising a depressed region outer diameter (see annotated Fig. 1) configured to be less than the deployment catheter outer diameter (Examiner’s note: as shown in annotated Fig. 1, the outer diameter of the depressed region is less than the deployment catheter outer diameter).
Annotated Figure 1 of Stalker

    PNG
    media_image1.png
    360
    622
    media_image1.png
    Greyscale

Regarding claim 3, as discussed above, it would have been obvious to use the medical device of Stalker in view of Sargent, and Bei. The device of Stalker discloses wherein the stenting device (stent 24) is a stent (stent 24) circumscribing the depressed region (see annotated Fig. 1) of the deployment catheter (inner tubular member 26) (Examiner’s note: as shown in Fig. 1 and discussed paragraph [0017] the stent 24 sits in the depressed region and circumscribes said region).

Regarding claims 4 and 20, the current combination of Stalker in view of Sargent and Bei teaches the thrombectomy device of claims 1 and 17 above.
However, the current combination of Stalker in view of Sargent and Bei is silent regarding an inflation device coupled to the deployment catheter outer surface, wherein a portion of the stenting device circumscribes the inflation device, and the inflation device has an expanded condition configured to expand the stenting device. 
As to the above, Bei further teaches wherein the device includes an inflation device (balloon 19) coupled to the deployment catheter outer surface (outer surface of balloon catheter 15) (paragraphs [0037 – 0038]), wherein the stenting device (stent 14) circumscribes the inflation device (balloon 19) (Examiner’s note: as discussed in paragraphs [0037 – 0038] and shown in Figs. 1 and 12 the stent 14 surrounds the balloon 19), and wherein the inflation device (balloon 19) has an expanded condition (inflated configuration – paragraph [0037]) configured to expand the stenting device (stent 14) (paragraphs [0037 – 0038]). 
Because both references, Stalker and Bei, teach the device and method of deploying a stent within the body (Examiner’s note: taught by Stalker in paragraphs [0007 – 0008] and taught by Bei in paragraphs [0011 – 0012]), it would have been obvious to one skilled in the art to substitute one means of stent deployment for another to achieve the predictable results of placing the stent at the desired location (i.e. using the inflation device of Bei to deploy the stent of Stalker). Furthermore, because Bei teaches that a stent can be self-expanding and/or expanded with a balloon (paragraph [0012]), to use one known component for deployment or another would have been obvious and well within the purview of one of ordinary skill in the art.  Thus the claimed limitations are considered obvious over the teachings of the prior art.

Regarding claim 5, as discussed above, it would have been obvious to use the medical device of Stalker in view of Sargent, and Bei. The device of Stalker further discloses wherein the sheath lumen (lumen of restraining sheath 30), the deployment catheter lumen (lumen of inner tubular member 26) and the microcatheter lumen (lumen of sheath 50) are substantially concentric (Examiner’s note: the three shafts and lumens share the same axis and are coaxial with each other, and are thus concentric – paragraph [0017] and Figs. 1 – 4).

Regarding claim 6, as discussed above, it would have been obvious to use the medical device of Stalker in view of Sargent, and Bei. The device of Stalker discloses wherein the thrombectomy device (filter member 36) comprises an expandable clot retriever (filter member 10) collapsible to fit within the microcatheter lumen (sheath 50) and self-expandable upon exiting the microcatheter lumen (sheath 50) (Examiner’s note: as discussed in paragraphs [0018 – 0019] and shown Figs. 1 – 2, the filter member 36 is extended through the sheath 50, and is expanded when exiting said sheath 50 and as discussed in the abstract the filter is used to capture clots).

Regarding claim 17, Stalker discloses a thrombectomy and stenting system for removing a clot from a blood vessel and stenting the blood vessel (Examiner’s note: as discussed in paragraphs [0006 – 0008] the device is used for delivering a stent into a blood vessel and using a thrombectomy (filter) to remove clots), the system comprising: 
a sheath member (restraining sheath 30) comprising a sheath lumen (lumen of restraining sheath 30) (paragraphs [0017 - 0020] and Figs. 1 – 4); 
a deployment catheter (inner tubular member 26) (paragraphs [0017 - 0020] and Figs. 1 – 4) oriented within the sheath lumen (lumen of restraining sheath 30) (shown in Fig. 1), the deployment catheter (inner tubular member 26) comprising a deployment catheter lumen (lumen of tubular member 26) and a deployment catheter outer surface (outer surface of inner tubular member 26) (paragraphs [0017 - 0020] and Figs. 1 – 4); 
a stenting device (stent 24) coupled to the deployment catheter outer surface (outer surface of inner tubular member 26) (Examiner’s note: as disclosed in paragraph [0017] and Fig. 1 the stent is pressed / coupled to the outer surface of the tubular member 26); 
a microcatheter (sheath 50) (paragraph [0019]) oriented in the deployment catheter lumen (lumen of inner tubular member 26) (shown in Fig. 1), wherein the microcatheter (sheath 50) comprises a microcatheter lumen (lumen of sheath 50) (shown in Fig. 1); and 
a thrombectomy device (filtering member 36) (Examiner’s note: a thrombectomy device is defined as a device used for removing obstructions within a blood vessel, and the filter member 36 is used for catching and ultimately removing emboli from the vessel – paragraphs [0017 – 0018] and therefore the filtering member is a thrombectomy device);
wherein the sheath lumen (lumen of restraining sheath 30), the deployment catheter lumen (lumen of inner tubular member 26) and the microcatheter lumen (lumen of sheath 50) are substantially concentric (Examiner’s note: the three shafts and lumens share the same axis, and are thus concentric – see Fig. 1) and configured to move independently of each other along an axis (Examiner’s note: sheath, restraining sheath 30 moves independently of the two other shafts – paragraph [0017] ; microcatheter, sheath 50 moves independently of the two other shafts – paragraph [0019] ; therefore the deployment catheter and inner tubular member 26 would also move independently of each other).
However, Stalker is silent wherein the thrombectomy device comprises (i) a plurality distal struts configured to expand to embed in a clot, and (ii) wherein the distal struts of the thrombectomy device are configured to deploy and retract from within the microcatheter lumen.
As to (i), Sargent teaches, in a similar field of endeavor, a vascular occlusion device (an embolic protection device; abstract) comprising a thrombectomy device (filter 10) (paragraph [0022]), wherein the thrombectomy device (filter member 10) comprises a plurality of struts (struts 15) configured to expand to embed in the clot (Examiner’s note: a strut is defined as “a rod or bar forming a part of a framework designed to resist compression”, and as shown in Fig. 2B, the struts 15 are on the outside of the filter member 10, thus the struts 15 would be capable of embedding into the clot as they would resist any compressive / pushing forces generated by the clot and thus are configured to embed in a clot as claimed).  Sargent teaches the struts for providing the filter with a sufficient radial force to secure the filter membrane against the inner wall of the vessel, thereby eliminating gaps between the filter member forcing all embolic material to be captured within the filter member (paragraph [0035]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the thrombectomy device (filtering member 36) of Stalker with the struts, as taught by Sargent, for the purpose of providing the filter with a sufficient radial force to secure the filter membrane against the inner wall of the vessel, thereby eliminating gaps between the filter member forcing all embolic material to be captured within the filter member (paragraph [0035] – Sargent).
It should be understood that the modification made by the examiner is such that the filter member 36 of Stalker further includes the struts 15 of Sargent, which results in the filter member 36 of Stalker having the struts 15 on the outside of said filter which is the same location of said struts on the filter member of Sargent.  Thus, the teachings of the prior art make obvious a plurality of distal struts configured to expand and embed in the clot as instantly claimed.
As to (ii), Bei teaches, in the same field of endeavor, a thrombectomy and stenting system (stent delivery catheter system 10 and a filter protection device 21) (paragraphs [0025 – 0026] and Fig. 12) comprising a sheath member (sheath portion 13) (paragraph [0038] and Fig. 1), a deployment catheter (balloon catheter 15) with a stenting device (stent 14) circumscribing the deployment catheter (balloon catheter 15) (paragraph [0027] and Fig. 1), a microcatheter (inner tubular member 24 and distal port 26) (paragraph [0028] and Fig. 1) wherein the distal struts (operative distal end 22) of the thrombectomy device (device 21) is deployed and retracted from within the microcatheter lumen (inner tubular member 24) (Examiner’s note: as discussed in second half of paragraph [0038] the balloon catheter 15 is extended distally to collapse the operative distal end 22 of the device 21 within the radially enlarged recovery distal tip, which is a part of the inner tubular member 24 as evidenced by Fig. 5 and discussed in paragraph [0028] wherein the distal port 26 is a part of the lumen 18, which is the lumen of inner tubular member 24) (Examiner’s note: it should be noted that the device in Fig. 1 and 12, relied upon by the examiner above, are of the same embodiment and the citations referenced are directed to the device in both Figures). 
Because both references, Stalker and Bei, teach the device and method of capturing an occlusion within the body (Examiner’s note: taught by Stalker in paragraphs [0007 – 0008] and taught by Bei in paragraphs [0011 – 0012]), it would have been obvious to one skilled in the art to substitute one means, i.e. recovering the filtering means of Stalker, for another, i.e. recovering the filtering means of Bei, to achieve the predictable results of capturing the occlusion material within the catheter system (i.e. retracting the filter of Stalker within the denoted microcatheter).  Furthermore, as Bei teaches that the embolic protection means can be recovered with alternative components of the catheter system (paragraph [0038]), to use one known component for recovery or another would have been obvious and well within the purview of one of ordinary skill in the art.  Thus the claimed limitations are considered obvious over the teachings of the prior art.

Regarding claim 18, as discussed above, it would have been obvious to use the medical device of Stalker in view of Sargent, and Bei. The device of Stalker further discloses wherein the deployment catheter (inner tubular member 26) further comprises a depressed region (shown in annotated Fig. 1) on the deployment catheter outer surface (outer surface of inner tubular member 26), wherein the depressed region (see annotated Fig. 1) comprises a dimension to be less than a dimension of another region (see annotated Fig. 1) of the deployment catheter outer surface (outer surface of inner tubular member 26) adjacent to the depressed region (Examiner’s note: as shown in annotated Fig. 1, the denoted depressed region has a smaller diameter than the outer diameter of the deployment catheter outer surface).
Annotated Figure 1 of Stalker

    PNG
    media_image1.png
    360
    622
    media_image1.png
    Greyscale


Regarding claim 19, as discussed above, it would have been obvious to use the medical device of Stalker in view of Sargent, and Bei. The device of Stalker further discloses wherein the stenting device (stent 24) is a stent (stent 24) circumscribing the depressed region (see annotated Fig. 1) of the deployment catheter (inner tubular member 26) (Examiner’s noted: as discussed in paragraphs [0017 – 0020] and shown in annotated Fig. 1, the stent circumscribes the depressed region of the tubular member 26).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stalker (US 20100004674 A1) (cited in a previous office action), Sargent (US 20100211094 A1), and Bei (US 20080269868 A1) as applied to claim 1 above, and further in view of Besselink (US 20050113862 A1) (cited in previous office action).
Regarding claim 7, the combination of Stalker in view of Sargent, and Bei discloses the device of claim 1 above.
However, the combination of Stalker in view of Sargent, and Bei is silent regarding wherein the deployment catheter comprises a flexible portion approximate the stenting device. 
As to the above, Besselink teaches, in the same field of endeavor, an endoluminal device for the capture of emboli (abstract) comprising a deployment catheter (sheath 13) comprising a flexible portion (deep slots / shallow slots) (paragraph [0049]) for the purpose of making the sheath more flexible making inserting of the sheath easier (paragraph [0049]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Stalker in view of Sargent and Bei to incorporate the flexible portion for the purpose of making the sheath more flexible and thus making it easier to insert in view of Basselink.

Response to Arguments
Applicant’s arguments filed 06/24/2022 regarding the rejection with respect to Coly in view of Cully, have been considered but are moot as the rejection has been withdrawn in view of applicant’s amendments filed 06/24/2022 and the previous prior art references are not relied upon in the above rejection. 
It is noted that the newly presented rejection incorporates the primary reference Stalker which was previously relied upon.  Applicant’s arguments made January 25, 2022 regarding Stalker have been considered but are not convincing to overcome the rejection above. Regarding the argument wherein the device of Stalker in view of Boyle does not teach the thrombectomy device comprising distal struts configured to embed within a clot, it should be understood that the rejection made above is with respect to Stalker in view of Sargent and Bei, therefor the arguments regarding the struts of the filter as taught by Boyle are moot, as the filter / struts of Boyle are not being rely upon in the rejection above. Furthermore, as detailed above the thrombectomy device of Stalker in view of Sargent and Bei teaches the distal struts as claimed.
The examiner notes and understands the differences between the prior art and the system of the present application. However, because the differentiating aspects between the prior art used above and the claimed invention are non-structural differences (i.e. intended use), and the claims are directed to an apparatus, not a method of use, then it can be said that the resultant structure, detailed above, is capable of all claimed functions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrew P. Restaino/Examiner, Art Unit 3771        

                                                                                                                                                                                                
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771